 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                                  7/14/2021
FAIR HOUSING JUSTICE CENTER, INC.                          :
et al.,                                                    :
                                                           :
                                        Plaintiffs,        :             18-cv-3196 (VSB) (RWL)
                                                           :
                      -against-                            :                      ORDER
                                                           :
HOWARD A. ZUCKER, et al.,                                  :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of the parties’ Amended Case Management Plan, signed by Magistrate

 Judge Robert W. Lehrburger on July 13, 2021. (Doc. 253.) The amended plan indicates that

 discovery will conclude on December 29. 2021. (Id.) The previous Case Management Plan had

 set a post-discovery conference for October 8, 2021. (Doc. 244.) Accordingly, it is hereby:

          ORDERED that the post-discovery conference currently scheduled for October 8, 2021,

 is ADJOURNED sine die.

          IT IS FURTHER ORDERED that the parties are directed to file a joint status update by

 December 29, 2021, indicating the status of discovery and their availability for a post-discovery

 conference.

 SO ORDERED.

Dated: July 14, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
